DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 4, 2022. Claims 1-6, 10,15,18,21-22,24,26,33-34,38,41 and 43 were previously pending, with claims 6,15,21-22,33-34 and 38 withdrawn from consideration. Applicant amended claims 1, 4, 10 and 21 and cancelled claims 2, 3, 5, 7, 24, 26, 33, 34, 38, 41 and 43. Claims 1, 4, 6, 10, 15, 18, 21 and 22 are pending, with claims 6, 15, 21 and 22 withdrawn from consideration. Claims 1, 4, 10 and 18 are under consideration.
Applicant’s amendments overcame the previously presented claim rejections. The previously presented objection to the specification is withdrawn. This office action contains new grounds for rejection necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2022 was filed after the mailing date of the Non-final Rejection on April 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on August 4, 2022.  These drawings are accepted. In view of acceptance of the drawings, the previously presented objection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claims 1 and 18 are rejected in claim 1. Claim 1 is rejected over the recitation of “…a threshold total cf-DNA value of about 8 ng/mL or more”. There is no support in the specification or in the originally filed claims for this limitation. The following paragraph of the specification relate to this limitation: 
Page 7, last two lines, page 8, lines 1-2:
“The treatment and clinical course may be determined by the subject's condition as determined as provided herein and/or the subject's associated expected outcome. For example, if the amount of total cf-DNA is 8 ng/mL or greater, the subject may be treated with, or provided information related thereto, a therapy, such as those described above.”
Page 8, lines 23-27:
“For example, if the amount of total cf-DNA is equal to or greater than 8 ng/mL (or any one of the thresholds provided herein) and/or is increasing, more frequent sampling may be needed, whereas, if the amount of total cf-DNA is less than 8 ng/mL (or any one of the thresholds provided herein), and/or is not increasing, less frequent sampling may be required.”
Page 10, lines 7-12:
“The threshold values provided herein can be used to determine a risk of transplant complication in a subject. Accordingly, if the amount of total cf-DNA measured is equal to or greater than 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 ng/mL, then the subject may be determined to be at increased risk of a complication. For example, an amount equal to or greater than 8 or 9 ng/mL may be indicative of cardiac arrest. As another example, an amount equal to or greater than 20 ng/mL may be indicative of infection.”
Therefore, none of these paragraphs provides support for the limitation “…about 8 ng/mL”, thus it constitutes new matter.
B) Claims 4 and 10 are rejected in claim 4. Claim 4 is rejected over the recitation of “…a threshold total cf-DNA value of about 8 ng/mL or more”. There is no support in the specification or in the originally filed claims for this limitation. The following paragraph of the specification relate to this limitation: 
Page 7, last two lines, page 8, lines 1-2:
“The treatment and clinical course may be determined by the subject's condition as determined as provided herein and/or the subject's associated expected outcome. For example, if the amount of total cf-DNA is 8 ng/mL or greater, the subject may be treated with, or provided information related thereto, a therapy, such as those described above.”
Page 8, lines 23-27:
“For example, if the amount of total cf-DNA is equal to or greater than 8 ng/mL (or any one of the thresholds provided herein) and/or is increasing, more frequent sampling may be needed, whereas, if the amount of total cf-DNA is less than 8 ng/mL (or any one of the thresholds provided herein), and/or is not increasing, less frequent sampling may be required.”
Page 10, lines 7-12:
“The threshold values provided herein can be used to determine a risk of transplant complication in a subject. Accordingly, if the amount of total cf-DNA measured is equal to or greater than 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 ng/mL, then the subject may be determined to be at increased risk of a complication. For example, an amount equal to or greater than 8 or 9 ng/mL may be indicative of cardiac arrest. As another example, an amount equal to or greater than 20 ng/mL may be indicative of infection.”
Therefore, none of these paragraphs provides support for the limitation “…about 8 ng/mL”, thus it constitutes new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1 and 18 are indefinite in claim 1. Claim 1 is indefinite because it does not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for “preparing a preparation of amplified DNA from a sample from a transplant subject who is a heart transplant recipient”, but the final process step is “analyzing the preparation of amplified DNA obtained in (b) to quantify amount of total cf-DNA in the sample from the subject and determine whether the amount of total cf-DNA exceeds a threshold total cf-DNA value of about 8g/mL or more”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of preparation of amplified DNA or a method of analyzing the amplified DNA.
B) Claims 4 and 10 are indefinite in claim 4. Claim 4 is indefinite because the claim does not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for “preparing a preparation of amplified DNA from a sample from a transplant subject who is a heart transplant recipient”, but the final process step is “administering a treatment for transplant complication to the subject of which the amount of total cf-DNA in the sample exceeds the threshold total cf-DNA value, wherein the treatment is an anti-infection treatment, an anti-rejection treatment or a cardiac arrest treatment”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of of preparation of amplified DNA or a method of treating a subject.
No references were found teaching or suggesting the claims as amended, but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 2, 2022